Active Health Foods, Inc. 6185 Magnolia Ave. Suite 403 Riverside, California 92506 Telephone (951) 360-9970 Fax (626) 335-7750 February 9, 2011 Kevin Dougherty United States Securities and Exchange Commission treet NE Mailstop 4628 Washington, D.C. 20549 Re:Active Health Foods, Inc. Amendment #8 to Registration Statement on Form S-1 Filed February 2, 2011 File No. 333-164788 Dear Mr. Dougherty: Following hereto are our responses to your comment letter dated February 9, 2011.The questions raised by your comment letter are numbered in the sequence of your comment letter and Active Health Foods, Inc. responses follow immediately thereto.The Registration Statement has been amended and will be filed as a 424 supplemental prospectus. Liquidity, page 27 1. We note your disclosure in the second paragraph under this section, beginning with the sentence“[i]t must be noted .” and ending with the sentence beginning “[i]n evaluating the interest that has been generated “ Please remove these two sentences from your disclosure.Please also explain the indications of interest that you posit in this disclosure, including how you have obtained such indications of interest and the distribution, if any, of preliminary prospectuses. RESPONSE:Your comment is duly noted and the two sentences to which you have referred have been deleted from the amended prospectus, which will be filed as a 424 supplemental prospectus next week.The "indications of interest" you have addressed have come solely from Gregory Manos’ personal discussions with individuals he has interaction with within the industry.There has been no dissemination of any preliminary prospectuses whatsoever. SEC/Dougherty 2/9/11 Page 2 It is our hope that the responses in this correspondence adequately address your concerns and comments.If any further questions or comments should arise, please feel free to contact me. Very truly yours, /s/ Gregory Manos Gregory Manos President
